Citation Nr: 9910333	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  97-11 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred in January and February 1996 at the 
American Hospital of Paris.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
January 1934 until retiring, on disability, in April 1971.

In February 1996, the Department of Veterans Affairs (VA) 
Foreign Medical Program Office (FMPO) in Denver, Colorado, 
denied the veteran's claim for payment or reimbursement of 
unauthorized medical expenses (UMEs) that he incurred in 
January and February 1996 while receiving treatment at the 
American Hospital of Paris, France.  He timely appealed the 
decision to the Board of Veterans' Appeals (Board).

Records show the veteran requested a hearing before a Member 
of the Board here in Washington, D.C.  However, he indicated 
in March and May 1998 statements that he would not be able to 
attend the hearing because of the status of his health, 
whereupon the Board provided his representative an 
opportunity to submit additional written evidence and 
argument in support of the claim.  The representative 
submitted a written statement in December 1998 in lieu of 
testifying at a hearing on the veteran's behalf.  See 
38 C.F.R. § 20.701 (1998).  Thus, the Board deems the 
veteran's request for a hearing satisfied.

FINDINGS OF FACT

1.  One of the veteran's service-connected disabilities is 
arteriosclerotic heart disease with angina pectoris, rated as 
60 percent disabling; VA also determined many years ago that 
he is totally disabled and unemployable because of the 
severity of his heart disease and other service-connected 
disabilities.

2.  He received emergency medical treatment in January and 
February 1996 at the American Hospital of Paris, without 
obtaining prior authorization from VA, for potentially fatal 
conditions that were aggravating his service-connected 
heart disease; a VA facility was not feasibly available to 
provide the emergency treatment he needed.





CONCLUSION OF LAW

The criteria for payment or reimbursement of the unauthorized 
medical expenses the veteran incurred in January and February 
1996 at the American Hospital of Paris have been met.  
38 U.S.C.A. §§ 1724, 1728 (West 1991); 38 C.F.R. §§ 17.35, 
17.120, 17.130 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran lives in France.  In November 1995, after 
experiencing increasing angina, intestinal bleeding, anemia, 
and several episodes of fainting spells and unconsciousness, 
he consulted his private physician for treatment, who 
discovered he had a cancerous tumor in his large intestine 
(caecum).  This doctor recommended the veteran undergo 
surgery as soon as possible to remove the tumor.  Since the 
veteran could not afford to pay for the surgery himself, he 
and his private doctor contacted an official with the Federal 
Benefits Unit at the United States Embassy in France, who 
referred their request for payment of the expenses associated 
with the procedure to the Foreign Medical Program Office 
(FMPO) in Denver, Colorado, which is an affiliate of the VA.

In January 1996, prior to receiving a response from the FMPO 
in Denver, the veteran underwent the surgery at the American 
Hospital of Paris to remove the cancerous tumor; the 
procedure required a right hemi-colectomy and a precautionary 
cholecystectomy.  There were no postoperative complications.  
He received follow-up treatment at the American Hospital of 
Paris during February 1996.

Also in February 1996, the FMPO in Denver determined the 
veteran was not entitled to payment or reimbursement of the 
unauthorized medical expenses he incurred in connection with 
his surgery at the American Hospital of Paris.  He contested 
the decision, and this appeal ensued.

B.  Legal Analysis

The Board notes at the outset that the veteran's claim for 
payment or reimbursement of the unauthorized medical expenses 
in question is "well grounded," meaning his claim is at 
least plausible...or capable of substantiation."  38 U.S.C.A. 
§ 5107(a); see also Murphy v. Derwinski, 1 Vet. App. 78, 81-
82 (1990).  The Board also is satisfied that all evidence 
pertinent to his claim has been fully developed and, 
therefore, VA's "duty to assist" satisfied.  Id.

The Secretary of VA may furnish hospital care and medical 
services to any veteran sojourning or residing outside the 
United States, without regard to citizenship, if necessary 
for treatment of a service-connected disability, or any 
disability associated with and held to be aggravating a 
service-connected disability.  38 U.S.C.A. § 1724 (West 
1991); 38 C.F.R. § 17.35 (1998).  However, in order to be 
entitled to payment or reimbursement of medical expenses 
incurred at a private hospital without prior authorization 
from VA, all of the following must be shown:

(a) The treatment rendered was either:

(1) for an adjudicated service-
connected disability, or

(2) for a nonservice-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

(3) for any disability of a veteran 
who has a total disability, 
permanent in nature, resulting from 
a service-connected disability; and

(b) That a medical emergency existed of 
such nature that delay would have been 
hazardous to life or health; and

(c) That no VA or other Federal 
facilities were feasibly available and an 
attempt to use them beforehand or obtain 
prior VA authorization for the services 
required would not have been reasonable, 
sound, wise, or practicable, or treatment 
had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (formerly 
§ 17.80).

One of the veteran's service-connected disabilities is 
arteriosclerotic heart disease with angina pectoris, rated as 
60 percent disabling.  VA also determined many years ago that 
he is totally disabled and unemployable because of the 
severity of his heart disease and other service-connected 
disabilities.  The private physician who the veteran 
initially consulted after experiencing an increasing degree 
of angina, intestinal bleeding, anemia, etc., confirmed in a 
December 1995 statement that these symptoms were being caused 
by the cancerous tumor, which needed immediate medical 
attention in the way of surgery, and that the symptoms were 
aggravating the service-connected angina component of the 
arteriosclerotic heart disease.  There is no medical evidence 
of record to the contrary, so the Board finds that the first 
criterion of the governing legal authority has been 
satisfied-requiring that there be persuasive evidence of 
"aggravation" of the service-connected disability by the 
conditions that precipitated the treatment at issue.  The 
Board also finds that the second and third criteria have been 
satisfied as well because it does not appear that a VA 
facility was "feasibly available" to provide the treatment 
the veteran needed (the closest VA hospital, even assuming 
that it could have provided the treatment he needed, is in 
Landsthul, Germany, which reportedly is 600 to 700 kilometers 
outside of Paris, France, quite a distance from his residence 
and the American Hospital of Paris, where his surgery was 
performed).  Furthermore, his private physician emphasized 
the urgency of the procedure when he and the veteran 
contacted VA (through its affiliate offices), before 
proceeding with the surgery, in an effort to have VA pay for 
the procedure since the veteran could not afford to pay for 
it himself, and the clinical and other records concerning his 
treatment and surgery bear this out.  Consequently, the 
veteran clearly did not obtain treatment at the American 
Hospital of Paris in preference to being treated at a 
VA facility (see 38 C.F.R. § 17.130), and there is little 
question that the surgery he needed constituted a valid 
"medical emergency," particularly in light of the 
potentially fatal consequences if the tumor was not treated 
as soon as possible.

Since the veteran has met all of the requirements for payment 
or reimbursement of the unauthorized medical expenses in 
question, favorable disposition is warranted.


ORDER

The claim for payment or reimbursement of the unauthorized 
medical expenses incurred in January and February 1996 at the 
American Hospital of Paris is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

